DETAILED ACTION
Response to Amendment
The Amendment filed December 2, 2021 has been entered. Claims 1 – 20 and 23 – 31 are pending in the application with claims 15 – 20 being withdrawn, claims 21 – 22 being cancelled and claims 23 – 31 being newly added. The amendment to the claims have overcome the claim objections and 112 rejections set forth in the last Non-Final Action mailed April 15, 2021. The newly added claims 30 and 31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species. Independent claim 30 recites similar limitations to that of withdrawn claim 15.
Election/Restrictions
Applicant elected originally filed claims 1 – 14 without traverse as noted in the last office action. Applicant now traverses the election on the ground(s) that claims 1 and 15 are each generic to both species. Since the applicant has received an action on the merits for the originally elected invention of claims 1 – 14 without traverse, this traversal has not been considered and the original election of claims 1 – 14 without traverse is considered final. Applicant is suggested to file RCE by amending the nonelected claims appropriately and making the non-elected independent claims dependent on elected independent claim 1.
The newly added claims 30 and 31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species. Independent claim 30 recites similar limitations to that of originally withdrawn claim 15. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or canceled from the claim(s).  No new matter should be entered.
“opposed first and second surfaces” in claims 28 and 29.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4, 14, 25 and 27 are objected to because of the following informalities. Appropriate correction is required.
Claim 4 and claim 14, last two lines: “which the second closure is defined by the second diameter being greater” should read --which the second closure has the second diameter greater--.
Claim 25, line 3 and claim 27, line 4: “the bore” should read --the first bore--.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 23, 24 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites the limitation “only the second cylindrical section of the closure contacts the inwardly-disposed wall” in lines 2-3. The phrase “only” is considered new matter. There is no explicit disclosure in the originally filed specification that provides support for the limitation. 
Claim 24 recites the limitation “the sealing surface of the seal engages only the second cylindrical section of the closure” in lines 6-7. The phrase “only” is considered new matter. There is no explicit disclosure in the originally filed specification that provides support for the limitation.
Claim 27 is rejected for being dependent on claim 24.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 23 – 25 and 27 – 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “the inwardly-disposed wall” in lines 2-3. It is unclear as to whether this claimed wall is same or different from an inwardly-disposed wall of a first bore claimed in line 3 of claim 1.
Claim 24 recites the limitation “inwardly-disposed wall” in line 2. It is unclear as to whether this claimed wall is same or different from the one claimed in line 3 of claim 1.
Claim 24 recites the limitation “the sealing surface” in line 6. It is unclear as to whether this claimed sealing surface is same or different from “inwardly-disposed sealing surface” claimed in lines 4-5 of the claim.
Claims 25 and 27 recite the limitation “a constant diameter region” in lines 1-2. The term “constant” is a relative term which renders the claim indefinite. The term “constant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 28 recites the limitation “in which the closure has opposed first and second surfaces, and in which the first surface projects from the external surface of the 
Claim 29 recites the limitation “in which the closure has opposed first and second surfaces, and in which the first surface aligns with the external surface of the body” in lines 1-3. It is unclear from the specification as to what constitutes “first” and “second” surfaces. Furthermore, the phrase “the first surface” makes the claim indefinite because it is unclear as to whether this claimed surface is same or different from “first surface” of the closure claimed in lines 1-2 of the claim.
Claim 27 is rejected for being dependent on claim 24.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 3 – 5, 8, 9, 12 – 14, 23 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vicars, Berton L. (US 2018/0291892 – herein after Vicars).
In reference to claim 1, Vicars discloses a fluid end (in fig. 1) comprising (see fig. 3): 
a body (16) having an external surface (see fig. A below); 
a first bore (bore in vertical direction in which elements 112, 114, 130 are present) having an inwardly-disposed wall (emphasized by thick solid lines in fig. A below), the first bore extending through the body and terminating at a first opening (see fig. A below) formed in the external surface; 
a second bore (bore in horizontal direction in which elements 94, 96, 50 are present) extending through the body and terminating at a second opening (opening through which element 94 is inserted, in fig. 3 or see fig. A below) formed in the external surface, in which the first bore and the second bore intersect at an internal chamber (60); 
a closure (114 or labelled in fig. A below) removably installed within at least a portion of the first bore and comprising (see fig. B below): 
a first cylindrical section (labelled “1st”) having a first diameter (i.e. an outer diameter of the 1st cylindrical section); 
a second cylindrical section (labelled “2nd”) having a second diameter (i.e. an outer diameter of the 2nd cylindrical section); and 
a third cylindrical section (labelled “3rd”) having a third diameter (i.e. an outer diameter of the 3rd cylindrical section), the third cylindrical section being disposed between the second cylindrical section and the first opening (in view of figs. A and B); 
in which the second diameter is greater than the first diameter and the third diameter (as seen in fig. B below).
a first annular clearance (seal groove 120) between the inwardly-disposed wall and the first cylindrical section and a second annular clearance (another seal groove 120) disposed between the inwardly-disposed wall and the third cylindrical section.

    PNG
    media_image1.png
    797
    1291
    media_image1.png
    Greyscale

Fig. A: Edited fig. 3 of Vicars to show claim interpretation.

    PNG
    media_image2.png
    723
    1287
    media_image2.png
    Greyscale

Fig. B: Edited fig. 3 of Vicars to show claim interpretation.
In reference to claim 3, Vicars discloses the fluid end, in which the second cylindrical section (seen in fig. B above) has an axial length of less than fifty percent of an axial length of the closure (114 or closure labelled “first closure” in figs. A and B above) {the asserted second cylindrical section’s length is less than 50% of the overall axial length of the closure}.
In reference to claim 4, Vicars discloses the fluid end (see fig. 3 and figs. A and B above), in which the closure (114) is characterized as a first closure, and further comprising: a second closure (96 or closure labelled “second closure” in figs. A and B above) removably installed within at least a portion of the second bore and comprising: a first cylindrical section (labelled “1st”) having a first diameter (i.e. an outer diameter of the 1st cylindrical section); a second cylindrical section (labelled “2nd”) having a second diameter (i.e. an outer diameter of the 2nd cylindrical section); and a third cylindrical section (labelled “3rd”) having a third diameter (i.e. an outer diameter of the 3rd cylindrical section), the third cylindrical section being disposed between the second cylindrical section and the first opening (in view of figs. A and B); in which the second closure is defined by the second diameter being greater than the first diameter and the third diameter.
In reference to claim 5, Vicars discloses the fluid end, in which (in view of figs. A and B above) the second diameter of the first closure is identical to the second diameter of the second closure.
In reference to claim 8, Vicars discloses 
In reference to claim 9, Vicars discloses the fluid end, in which the closure further comprises a flange section (see fig. B above: section that is shown as shaded) having a greater diameter than the second cylindrical section.
In reference to claim 12, Vicars discloses the fluid end, in which no portion of the closure (114 or “first closure”) is threaded (as seen in figs. A and B above).
In reference to claim 13, Vicars discloses the fluid end, further comprising at least one valve (110) disposed within the first bore, in which the at least one valve is movable from a first position (open/close) to a second position (close/open).
In reference to claim 14, Vicars discloses the fluid end, in which the closure (114) is characterized as a first closure, further comprising (see figs. A and B above and fig. 3): a stuffing box sleeve (52) disposed within the second bore; a plunger (50) disposed within the stuffing box sleeve; a retainer (58) engaged with the stuffing box sleeve to retain the stuffing box sleeve within the second bore; and a second closure (see figs. A and B above) disposed within the second bore, in which the second closure is on an opposite side of the internal chamber (60) as the stuffing box sleeve {i.e. second closure is on right side of chamber 60 and stuffing box sleeve 52 is on left side of chamber 60}, the second closure comprising (as shown in fig. B above): a first cylindrical section (labelled “1st”) having a first diameter (i.e. an outer diameter of the 1st cylindrical section); a second cylindrical section (labelled “2nd”) having a second diameter (i.e. an outer diameter of the 2nd cylindrical section); and a third cylindrical section (labelled “3rd”) having a third diameter (i.e. an outer diameter of the 3rd cylindrical section), the third cylindrical section being disposed between the second cylindrical section 
In reference to claim 23, Vicars discloses the fluid end in which the first, second, and third cylindrical sections, only the second cylindrical section of the closure contacts the inwardly-disposed wall (as seen in fig. B above).
In reference to claim 25, Vicars discloses the fluid end, in which the first bore is characterized by a constant diameter region (this is shown as a rectangular box in fig. A above’ see 112b above for “constant” being a term of degree) in which the first, second and third cylindrical portions of the closure are situated within the constant diameter region of the bore.
Claims 1, 9, 11, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanco et al. (US 2010/0038070 – herein after Blanco).
In reference to claim 1, Blanco discloses a fluid end (104) comprising: 
a body (116) having an external surface (see fig. C below); 
a first bore (bore in vertical direction along vertical axis 134/132/136/146) having an inwardly-disposed wall (emphasized by thick solid lines in fig. C below), the first bore extending through the body (116) and terminating at a first opening (see fig. C below) formed in the external surface; 
a second bore (bore in horizontal along axis 140/126/128) extending through the body (116) and terminating at a second opening (see fig. C below) formed in the external surface, in which the first bore and the second bore intersect at an internal chamber (shaded region in top image of fig. C below); 
a closure (186) removably installed within at least a portion of the first bore and comprising (see fig. C below): 
a first cylindrical section (labelled “1st”) having a first diameter (i.e. an outer diameter of the 1st cylindrical section); 
a second cylindrical section (labelled “2nd”) having a second diameter (i.e. an outer diameter of the 2nd cylindrical section); and 
a third cylindrical section (labelled “3rd”) having a third diameter (i.e. an outer diameter of the 3rd cylindrical section), the third cylindrical section being disposed between the second cylindrical section and the first opening; 
in which the second diameter is greater than the first diameter and the third diameter (as seen in fig. C below);
in which the fluid end is characterized by a first annular clearance (labelled shaded region “ac1” in fig. C below) between the inwardly-disposed wall and the first cylindrical section and a second annular clearance (labelled shaded region “ac2” in fig. C below) disposed between the inwardly-disposed wall and the third cylindrical section.

    PNG
    media_image3.png
    661
    1327
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    994
    871
    media_image4.png
    Greyscale

Fig. C: Edited fig. 4 of Blanco to show claim interpretation.
In reference to claim 9, Blanco discloses the fluid end in which the closure further comprises a flange section (labelled flange in fig. C above) having a greater diameter than the second cylindrical section (labelled “2nd”).
In reference to claim 11, Blanco discloses the fluid end in which no portion of the closure contains an elastomeric seal (as seen in fig. C below; it is to be noted that Blanco does not disclose any provision of seal(s) around the asserted closure).
In reference to claim 28, Blanco discloses the fluid end, in which the closure (186) has opposed first (region of 186 sticking out of the access bore) and second (“u” shaped surface of 186 that is closer to the plunger) surfaces, and in which the first surface projects from the external surface (labelled “e.s.” in bottom picture of fig. C above) of the body.
In reference to claim 29, Blanco discloses the fluid end, in which the closure (186) has opposed first (surface labelled “s1” in fig. C above) and second (surface labelled “s2” in fig. C above) surfaces, and in which the first surface aligns (in parallel relationship) with the external surface (labelled “e.s.” in bottom picture of fig. C above) of the body.
Claims 1, 3, 12, 13 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King, Randall (US 5,362,215 – herein after King).
In reference to claim 1, King discloses a fluid end (in fig. 3) comprising (see fig. 3): 
a body (212+222+250) having an external surface (see fig. D below: labelled “e.s.”); 
a first bore (bore in along axis “h” in fig. D below) having an inwardly-disposed wall (emphasized by thick solid lines in fig. A below), the first bore extending through the body and terminating at a first opening (see fig. D below) formed in the external surface; 
a second bore (bore in along axis “v” in fig. D below) extending through the body and terminating at a second opening (see fig. D below) formed in the external surface, in which the first bore and the second bore intersect at an internal chamber (shaded in fig. D below); 
a closure (242) removably installed within at least a portion of the first bore and comprising (see fig. D below): 
a first cylindrical section (labelled “1st”) having a first diameter (i.e. an outer diameter of the 1st cylindrical section); 
a second cylindrical section (labelled “2nd”) having a second diameter (i.e. an outer diameter of the 2nd cylindrical section); and 
a third cylindrical section (labelled “3rd”) having a third diameter (i.e. an outer diameter of the 3rd cylindrical section), the third cylindrical section being disposed between the second cylindrical section and the first opening (in view of fig. D below); 
in which the second diameter is greater than the first diameter and the third diameter (as seen in fig. D below).
in which the fluid end is characterized by a first annular clearance (labelled “ac1” in fig. D below) between the inwardly-disposed wall and the first cylindrical a second annular clearance (labelled “ac2” in fig. D below) disposed between the inwardly-disposed wall and the third cylindrical section.

    PNG
    media_image5.png
    821
    815
    media_image5.png
    Greyscale

Fig. D: Edited fig. 3 of King to show claim interpretation.
In reference to claim 3, King discloses the fluid end, in which the second cylindrical section (seen in fig. D above) has an axial length of less than fifty percent of an axial length of the closure (242) {the asserted second cylindrical section’s length is less than 50% of the overall axial length of the closure}.
In reference to claim 12, King discloses the fluid end, 
In reference to claim 13, King discloses the fluid end, further comprising at least one valve (220) disposed within the first bore, in which the at least one valve is movable from a first position (open/close) to a second position (close/open).
In reference to claim 23, King discloses the fluid end in which the first, second, and third cylindrical sections, only the second cylindrical section of the closure contacts the inwardly-disposed wall (as seen in fig. D above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vicars.
Vicars teaches a method, comprising: disposing the closure (114) within the first bore of the fluid end of claim 1; engaging a rod (in a hole labelled “h” in fig. A above of the retainer 112) with the closure; with the rod, rocking the closure about the second 
Regarding claim 26, the fluid end of Vicars as above does not explicitly teach the claimed method; however, the fluid end of Vicars does teach all the structural limitations as set forth in claim 1. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco in view of King, Randall (US 5,362,215 – herein after King).
Blanco teaches the fluid end in which the closure includes a flange section (labelled flange in fig. C above) having a greater diameter than the first bore.
Blanco remains silent on the fluid end further comprising: a plurality of connectors, each connector adapted to secure the flange section to the external surface of the body of the fluid end.
However, King teaches the fluid end in which the closure includes a flange section (250) having a greater diameter than the first bore (bore in which 220 is present), and further comprising: a plurality of connectors (270 bolts), each connector adapted to secure the flange section to the external surface (226) of the body (212+222) of the fluid end.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to couple the flange section to the external Blanco using a plurality of connectors as taught by King for the purpose of ensuring the secured connection of the plug into the access bore so that the plug does not come loose easily enough while the pump operates.
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic means of coupling the flange section to the external surface of the body of the fluid end in Blanco with the specific means that involves the use of a plurality of connectors as taught by King in order to obtain the predictable result of coupling/securing the plug in the access bore for closing the access bore (144) in the fluid end of Blanco. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Claims 6, 7, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco in view of Stanley, Atkinson (US 3,053,500 – herein after Stanley).
Regarding claim 6,
Blanco teaches the fluid end further comprising: an annular seal groove formed in the first bore, the seal groove having an inwardly-facing bottom and two side walls [see fig. C bottom picture: the location labelled “sg” is one of the potential seal groove into which seal could be placed; this groove has inwardly-facing bottom and two angled sidewalls].
Blanco remains silent on the fluid end further comprising: an annular seal configured for installation with the annular seal groove.
However, Stanley teaches 
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the annular seal as taught by Stanley in the asserted annular seal groove of the fluid end in Blanco for the purpose of preventing any fluid leakage around the plug, as recognized by Stanley (col. 2, lines 33-35). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality to as to why the seal needs to be located at a particular location.
Regarding claim 7,
Blanco, as modified, teaches the fluid end in which the annular seal (of Stanley) contacts the second cylindrical section of the closure (shown in fig. C above).
Regarding claim 24,
Blanco teaches the fluid end further comprising: an annular seal groove formed within inwardly-disposed wall of the first bore [see fig. C bottom picture: the location labelled “sg” is one of the potential seal groove into which seal could be placed; this groove has inwardly-facing bottom and two angled sidewalls].
Blanco remains silent on the fluid end further comprising an annular seal. 
However, Stanley teaches the fluid end further comprising: an annular seal (21) configured for installation with an annular seal groove around the plug (20).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the annular seal as taught by Stanley in the asserted annular seal groove of the fluid end in Blanco for the In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality to as to why the seal needs to be located at a particular location.
Therefore, Blanco, as modified, teaches the fluid end further comprising: an annular seal (of Stanley) situated within the annular seal groove (of Blanco) and having an inwardly-disposed sealing surface; wherein the sealing surface of the seal engages only the second cylindrical section of the closure (of Blanco).
Regarding claim 27,
Blanco, as modified, teaches the fluid end, with the exception of the annular seal groove, the first bore is characterized by a constant diameter region (this is the region in the bore in which the asserted closure is located; see 112b above for “constant” being a term of degree), and in which the first, second and third cylindrical portions of the closure are situated within the constant diameter region of the bore.
Response to Arguments
The arguments filed September 10, 2021 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, a new ground(s) of rejection is presented in view of previously cited prior art of Vicars and newly found prior arts of Blanco, King and Stanley.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746